                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

conviction becomes final ninety days after the state court issues its decision. See Bowen v. Roe,
188 F.3d 1157, 1158-59 (9th Cir. 1999).

       Here, Petitioner’s conviction became final no later than November 18, 2008, ninety days
after California Supreme Court denied his petition for review. AEDPA’s one-year limitations
period commenced the next day, November 19, 2008 and expired on November 19, 2009. See 28
U.S.C. § 2244(d)(1). However, Petitioner did not file the instant Petition until December 19, 2019.
In the absence of any applicable tolling, it thus appears that the Petition is untimely by over ten
years.

        “A habeas petitioner is entitled to statutory tolling of AEDPA’s one-year statute of
limitations while a ‘properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending.’” Nedds v. Calderon, 678 F.3d 777,
780 (9th Cir. 2012) (quoting 28 U.S.C. § 2244(d)(2)). Statutory tolling does not extend to the time
between the date on which a judgment becomes final and the date on which the petitioner files his
first state collateral challenge because, during that time, there is no case “pending.” Nino v.
Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).

       As noted above, Petitioner did not file a petition for writ of habeas corpus until October 20,
2015. Petitioner is not entitled to any period of statutory tolling because he did not file his petition
in state court until after the AEDPA limitations period expired. See Ferguson v. Palmateer, 321
F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the limitations
period that has ended before the state petition was filed.”).

       In addition to the statutory tolling provided for by § 2244(d)(2), the “AEDPA limitations
period may be tolled” when it is “equitably required.” Doe v. Busby, 661 F.3d 1001, 1011 (9th
Cir. 2011). The “threshold necessary to trigger equitable tolling [under AEDPA] is very high.”
Bills v. Clark, 628 F.3d 1092, 1097 (9th Cir. 2010) (alteration in original). A court may grant
equitable tolling only where “‘extraordinary circumstances’ prevented an otherwise diligent
petitioner from filing on time.” Forbess v. Franke, 749 F.3d 837, 839 (9th Cir. 2014). Here,
Petitioner offers no explanation for his failure to file a habeas petition in a timely manner or
contend that he took any action before the AEDPA limitations period expired. Petitioner is thus
not currently entitled to equitable tolling.

       Accordingly, based upon the Petition as currently submitted, § 2244(d)(1) appears to bar this
action. Petitioner is therefore ORDERED TO SHOW CAUSE why this action should not be
dismissed as untimely by filing a written response no later than twenty-eight (28) days after he
is served with this Order. Petitioner is advised to inform the Court of any reason demonstrating
entitlement to statutory or equitable tolling. Plaintiff may instead request a voluntary dismissal of
this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of the Court has attached



CV-90 (12/02)                             CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: nb
                                                                                                 Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

a Notice of Dismissal form. Petitioner is expressly warned that any dismissed claims may be later
subject to AEDPA’s statute of limitations.

     Petitioner is warned that his failure to timely respond to this Order will result in the
Court dismissing this action with prejudice as untimely and for failure to prosecute. See Fed.
R. Civ. P. 41(b).




CV-90 (12/02)                           CIVIL MINUTES-GENERAL               Initials of Deputy Clerk: nb
                                                                                            Page 3 of 3
